DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 has been amended without proper markings indicating which language is new to the claim.  While it appears claim 8 has been amended to include all of the subject matter previously recited within claim 9, these changes are not properly marked by underlining all of the newly added limitations.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 04/05/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding amended claims 1 and 14, it is noted that Rahmati explicitly discloses wherein the playback device will automatically adjust the buffer size 

In response to applicant’s arguments regarding amended claims 8, 21-24, it is noted that Rahmati explicitly discloses wherein the monitored conditions include device movement (via a gyrometer and accelerometer), location (such as GPS travel) and environment (such as placement inside or outside a pocket or on a table; paragraph 42-45, 50-51, 85, 86, 90), all of which clearly meet the current claim limitations regarding “activity information” including physical movement and travel.  Therefore, applicant’s arguments are not convincing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahmati et al. (Rahmati) (US 2019/0373490 A1) (of record).
As to claim 1, Rahmati discloses a method for short range wireless media reception, comprising:
receiving, by an electronic media accessory, a recommended buffer size from a host device (source device determining and transmitting buffer size for sink device; paragraph 53-55, 66);

receiving media over short range wireless signals from the host device (Fig. 5, step 523; paragraph 69);
buffering the received media in the buffer of the electronic media accessory (Fig. 4, buffering received content for output; paragraph 23, 29, 54, 67);
playing the received media through the electronic media accessory (paragraph 23, 29, 54, 67); and
detecting, by the electronic media accessory, a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76).

As to claim 3, Rahmati discloses wherein the one or more conditions include environmental conditions (network connectivity conditions; paragraph 47-49, 71-73, 89).

As to claim 4, Rahmati discloses wherein the environmental conditions include at least one of location information, activity information, or connectivity information (paragraph 47-49, 71, 89).



As to claim 6, Rahmati discloses wherein the media playback quality information includes at least one of received signal strength indicators (RSSI), media packet jitter, number of gaps, or buffer level metrics (paragraph 47-49, 71, 89).

As to claim 7, Rahmati discloses wherein receiving the recommended buffer size comprises receiving a communication over a Bluetooth channel (paragraph 25, 53, 89).

As to claim 8, Rahmati discloses a method for short range wireless media transmission, comprising:
receiving, by a computing device, initial environmental information (paragraph 47-49, 71, 89);
determining a recommended buffer size for an electronic media accessory that is wirelessly paired with the computing device, wherein the recommended buffer size is based at least partially on the initial environmental information (source device determining and transmitting buffer size for sink device; paragraph 53-55, 60, 66);
communicating the recommended buffer size to the electronic media accessory (paragraph 53-55, 60, 66); and
providing media signals to the electronic media accessory over a short range wireless communication channel (Fig. 5, step 523; paragraph 69).

when the one or more conditions have changed, determining an updated buffer size based on the changed conditions (paragraph 47-49, 71-73, 89); and
communicating the updated buffer size to the electronic media device (paragraph 74-75).

As to claim 10, Rahmati discloses receiving updated environmental information (paragraph 47-49, 71-73, 89); and
wherein determining whether the one or more conditions have changed comprises determining whether the updated environmental information is different from the initial environmental information (paragraph 47-49, 71-73, 89).

As to claim 11, Rahmati discloses receiving feedback information from the electronic media accessory, wherein determining whether the one or more conditions have changed is at least partially based on the feedback information (paragraph 47-49, 59-60, 71-73, 89).

As to claim 12, Rahmati discloses wherein the feedback information from the electronic media accessory comprises media playback quality information (paragraph 47-49, 71, 89).



As to claim 14, Rahmati discloses wherein determining the recommended buffer size comprises:
collecting a training set of environmental information (paragraph 53, 60, 68, 96-97, 105-111);
collecting a training set of feedback information from one or more electronic media devices (paragraph 53, 60, 68, 96-97, 105-111); and
generating a table correlating combinations of environmental information and feedback information with recommended buffer sizes (optimal settings table for different properties based upon paragraph 74).

As to claim 15, Rahmati discloses an auxiliary device (see Fig. 1, 150), comprising:
a wireless communication interface adapted to receive media packets over a wireless connection (156; paragraph 25);
an adjustable media buffer adapted to temporarily store the received media packets (configurable buffer; paragraph 53-55);
a speaker adapted to playback the media packets temporarily stored in the adjustable media buffer (paragraph 16, 26, 90); and

detect a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjust a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from a host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76).

As to claim 16, Rahmati discloses wherein the processor is further configured to provide feedback information relating to the adjustable media buffer to the host device (paragraph 70, 71).

As to claim 17, Rahmati discloses wherein the feedback information includes at least one of received signal strength indicators (RSSI), media packet jitter, number of media gaps, or buffer level metrics (paragraph 47-49, 71, 89).

As to claim 18, Rahmati discloses wherein the processor is further configured to: receive a recommended buffer size from the host device (paragraph 47-49, 71-73, 89); and
adjust the buffer based on the recommended buffer size (paragraph 74-75).

As to claim 19, Rahmati discloses one or more sensors for detecting the conditions (paragraph 43, 51, 86, 132).

As to claim 20, Rahmati discloses wherein the conditions include at least one of location information, activity information, or connectivity information (paragraph 47-49, 59-60, 71-73, 89).

As to claim 21, Rahmati discloses wherein the environmental information comprises activity information, and wherein the activity information comprises physical activity of a user wearing the electronic media accessory (changes in movement, location, environment; paragraph 42-45, 50-51, 85, 86, 90).

As to claim 22, Rahmati discloses wherein the environmental information comprises activity information, and wherein the activity information comprises travel by a user wearing the electronic media accessory (changes in movement, location, environment; paragraph 42-45, 50-51, 85, 86, 90).



As to claim 24, Rahmati discloses wherein the activity information comprises at least one of physical activity of a user or travel by the user (changes in movement, location, environment; paragraph 42-45, 50-51, 85, 86, 90).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424